Citation Nr: 1202423	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected residuals of a left inguinal hernia. 

2.  Entitlement to service connection for a claimed epididymal cyst.      

3.  Entitlement to service connection for claimed left leg condition.  



REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from March 1976 to May 1976.  

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO dated in December 2009 and April 2010.   

The April 2010 rating decision granted service connection for left inguinal hernia and assigned a no percent rating effective on September 28, 2009.  The Veteran filed a timely Notice of Disagreement as to the April 2010 rating decision. 

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

The issues are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




REMAND

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Veteran contends that he developed a recurrent epididymal cyst that was related to problems that he had during his period of service.  He also asserts that he has a left leg disability caused by the left inguinal hernia.  

The service treatment records showed that, in March 1976, the Veteran was diagnosed with a left compete hernia (communicating hydrocele).  The service treatment records show that the Veteran complained of left leg, groin and abdominal pain.   

In November 1976, shortly after service, the Veteran underwent surgical repair of a left indirect inguinal hernia.  

At the hearing in July 2011, the Veteran testified that a cyst had developed in the same location where he was treated in service.  He also reported has left leg pain related to the service-connected left inguinal hernia.  The pain reportedly went down the left groin area and into his left leg.  He reported that his private doctor told him that this was due to something pressing on a nerve in his left leg.  He noted that he was going to have additional surgery in January 2012.  

The Veteran had a left epididymal cyst removed in November 2004.  The cyst was located superior to the testicle in the epididymis

The medical records dated in May 2009 noted that the Veteran had complaints of left leg pain.  The assessment was that of pain in the left groin secondary to the left inguinal hernia versus muscle straining.   

The Veteran underwent an ultrasound of the scrotum at VA in August 2010.  The impression was that there was an area of clinical concern on the left corresponding with a small to moderate left varicocele and small bilateral loculated debris containing hydroceles which in conjunction with a slightly heterogeneous epididymis suggested possible resolving epididymitis.  

The Board finds that additional medical examination is necessary in this matter.  Additional clarification is necessary to determine the Veteran's current diagnosis.  The record shows that the Veteran claims to have an epididymal cyst.  The medical evidence also shows diagnoses of varicocele, hydrocele, and epididymitis.  

The Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider in the instant case whether the Veteran has epididymitis, hydrocele, varicocele or a cyst that is etiologically related to his military service or the service-connected left inguinal hernia.  

The Board notes that the Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of current symptoms, an injury in service, and a report of recurrent symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to determine whether the Veteran's claimed disability of the epididymis and left leg disability had their clinical onset in service or are related to a documented injury or event in service or are caused or aggravated by the service-connected left inguinal hernia.    

The Board also finds that the Veteran should be afforded an examination in order to obtain medical evidence as to the current severity of the service-connected left inguinal hernia. As noted, the Veteran indicated that he would undergo surgery in January 2012.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected residuals of a left inguinal hernia.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the claim for a higher initial rating for the left inguinal hernia, the Veteran filed a timely Notice of Disagreement as to the April 2010 rating decision 

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

As noted, at the hearing in July 2011, the Veteran stated that he was to undergo another surgery in January 2012.  He also reporting receiving physical therapy for the left leg disability from Dr. Doan in 2005 and undergoing treatment at the Dorn Hospital in 2009 and 2010.  

Of record are treatment records from Dr. G. D. dated from 2004 to 2009 and VA treatment records from the VA Healthcare system dated in 2010.    

The RO should contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the RO may make an attempt to obtain treatment records referable to treatment for the claimed disabilities and the service-connected left inguinal hernia.  The Veteran should be asked to identify where he underwent surgery for the left inguinal hernia in January 2012.  

The RO should ask the Veteran to provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed disabilities.   

The RO should also obtain the VA treatment records for treatment of these disabilities dated from December 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).
  
Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of the Veteran's treatment records dated since December 2010 from the VA healthcare system.  

2.  The RO should take appropriate steps to contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of all records of treatment by any non-VA health care provider for the claimed conditions.  The Veteran should be asked to identify where he underwent surgery in January 2012 so that copies of any clinical records can be obtained.    

If the Veteran provides the necessary information and authorizations, the RO should obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

3.  The RO then should schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed epididymal cyst and any related left leg disorder and to ascertain the current severity of the service-connected residuals of the left inguinal hernia.  

The claims folder should be made available to the examiner for review in connection with the examination.

All appropriate tests and studies (to include x-rays, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by an epididymal cyst or left leg pain are due to an event or incident of his period of active service or otherwise caused or aggravated by the service-connected residuals of the left inguinal hernia.   

The examiner also should comment on the current extent of the service-connected residuals of the left inguinal hernia.  The examiner should describe all findings in detail, specifically noting whether a hernia had recurred, whether it was small or large, whether it was reducible, whether it was operable or considered inoperable, and whether it was well supported or not under ordinary conditions.  

The examiner should also comment on any functional limitation stemming from the service-connected residuals of the left inguinal hernia and its impact on the Veteran's ability to work. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  The RO then should furnish a Statement of the Case as to the issue of an increased, compensable rating for the service-connected residuals of the left inguinal hernia.  Only if the Veteran perfects an appeal as to this matter should it be certified and returned to the Board for the purpose of appellate review.

5.  After completing all indicated action, and any other notification and/or development deemed warranted, The RO should readjudicate the other claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his attorney and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


